DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 08/20/2021, in which, claims 1-7 remain pending in the present application with claims 1, 6, and 7 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “device” and “unit” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a viewing device in claims 1; 
a camera image unit in claim 5;
a viewing device image unit in claim 5; 
a camera recording unit configured to record video data in claim 6;
a camera communication unit configured to transmit the video data in claim 6;
a viewing device in claim 6; 
a viewing device recording unit in claim 7; and
a viewing device communication unit configured to transmit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-5 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 20170180635 A1, hereinafter referred to as “Hayashi”) in view of Guo (WO 2016173279 A1, hereinafter referred to as “Guo”), and further in view of Chen (US 20050259956 A1, hereinafter referred to as “Chen”).
Regarding claim 1, Hayashi discloses a camera video transmission and playback system comprising: 
a camera (see Hayashi, FIG. 1 and paragraph [0053]: “the imaging unit 20”); and 
a viewing device (see Hayashi, FIG. 1 and paragraph [0074]: “display the live view image on the display unit of the smartphone 100”), wherein 
the camera is configured to generate and record first video data including a plurality of image frames with time stamps synchronized on an external network, and simultaneously transmits the first video data to the viewing device via the external 
Regarding claim 1, Hayashi discloses all the claimed limitations with the exception of the viewing device is configured to display the first video data transmitted from the camera via the external network, and simultaneously record the first video data as second video data, and to periodically calculate a round trip time in packet transmission to and from the camera; and the camera assigns, when receiving a marker assigning command from the viewing device via the external network, a marker to one of the plurality of image frames with a time stamp indicating a time corrected based on the round trip time in the first video data that is captured by and is being recorded in the camera.
Guo from the same or similar fields of endeavor discloses the viewing device is configured to display the first video data transmitted from the camera via the external network, and simultaneously record the first video data as second video data, and to periodically calculate a round trip time in packet transmission to and from the camera (see Guo, paragraph [0035]: “calculates a one-way delay T latency of communication existing between the image acquisition device 1 and the image processing device 2. For example, calculate by formula (1): T latency = ((T c - T d ) - (t c - t d ))/2”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Guo with the Hayashi.  The motivation for doing so would ensure the system to have the ability to use Guo’s method for detecting image delay to calculate one way delay latency of communication existing between the image acquisition device and the image display device by dividing round trip time by 2 thus calculating a round trip time in packet transmission to and from the image acquisition device in order to determine the time adjustment needed based on the round trip time so that a marker can be assigned to an image frame with a time stamp indicating a time corrected based on the round trip time in the video data that is captured.
Regarding claim 1, the combination teachings of Hayashi and Guo as discussed above disclose all the subject matter of the claimed invention with the exceptions of the camera assigns, when receiving a marker assigning command from the viewing device via the external network, a marker to one of the plurality of image frames with a time stamp indicating a time corrected based on the round trip time in the first video data that is captured by and is being recorded in the camera.
Chen from the same or similar fields of endeavor discloses the camera assigns, when receiving a marker assigning command from the viewing device via the external network, a marker to one of the plurality of image frames with a time stamp indicating a time corrected based on the round trip time in the first video data that is captured by and is being recorded in the camera (see Chen, paragraph [0031]: “Step S1: saving at least one video file in a first storage unit by a user; Step S2: giving a mark setting command to a central processing unit by an input unit; Step S3: driving a mark unit to carry out a marking action and a video capture unit to carry out a capturing action after the central processing unit receives the command”).
Chen with the teachings as in Hayashi and Guo. The motivation for doing so would ensure the system to have the ability to use Chen’s video editing system and method to provide mark setting command by an input unit; to drive a mark unit to carry out a marking action and to carry out a capturing action by a video capture device upon receiving the mark setting command thus assigning a marker to one of the plurality of image frames with a time stamp indicating a time corrected when receiving a marker assigning command from the viewing device via the external network in order to enables assignment of a marker to a portion in the video data recorded in a capturing device so that when a viewer assigns a marker to a portion at a certain time in a video as a moving image transmitted from a camera operator, the marker is set in a portion at an appropriate time in video data recorded in the camera of the camera operator.
Regarding claim 2, the combination teachings of Hayashi, Guo, and Chen as discussed above also disclose the camera video transmission and playback system according to claim 1, wherein the viewing device assigns a marker to one of the plurality of image frames in the first video data displayed when transmitting the marker assigning command, based on the time indicated by the time stamp of the first video data and simultaneously records the first video data as the second video data (see Chen, paragraph [0031]: “Step S4: reading a P frame differential value set by a detect unit by the video capture unit; Step S5: proceeding with a decoding action through reading the video data inside the first storage unit by a decode unit; Step S6: proceeding with a video playing action through the reading of decoded video data by a display unit; Step 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Hayashi, Guo, and Chen as discussed above also disclose the camera video transmission and playback system according to claim 2, wherein the viewing device synchronously plays back (i) the first video data that is obtain from the camera via a cable and is recorded in the camera and (ii) the second video data that is transmitted from the camera via the external network and is recorded in the viewing device, in synchronization with each other, based on the time stamps given to the first and second video data, respectively (see Chen, paragraph [0013]: “purpose of the invention is to provide a function that satisfies of the video playing and image editing at the same time. In the meanwhile of the video image played by a display unit, use the video capture unit to capture complete frames of the display unit which is marked as the play mark and the video data related the complete frame, and save it in a second storage unit. And through the image editing unit of the invention, carries out the editions such like addition, deletion and movement of the video data in the second storage unit”).

Regarding claim 4, the combination teachings of Hayashi, Guo, and Chen as discussed above also disclose the camera video transmission and playback system according to claim 3, wherein the viewing device causes, when a marker selection for selecting the marker is made by input into the viewing device, respective playback positions in the first video data and the second video data whose markers are selected to skip to the image frames with the selected markers, and starts synchronous playback from the image frames with the selected markers based on the time stamps (see Chen, paragraph [0018]: “By the mark unit of the invention that provides the play mark and the leap mark, it marks the complete frame of the video data played by the display unit wherein the play mark sets the video data to be watched and the leap mark sets the video file to be omitted. And through the reading of P frame differential value provided by the detect unit while the display is playing by the video capture unit, captures the complete frame which is marked as play mark and the complete frame related P frame and B frame which are not less than the P frame differential value”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Hayashi, Guo, and Chen as discussed above also disclose the camera video transmission and playback system according to claim 1, further comprising a cloud server (see Hayashi, paragraph [0169]: “While the aspect in which the “display control unit” which is a main unit of the present invention is arranged in the smartphone 100 has been described in detail, the main unit 
the camera includes a camera image unit, displays the first video data on the camera image unit, transmits the first video data to the viewing device via a peer-to-peer network, and transmits, to the viewing device via the cloud server (see Hayashi, FIG. 2 and paragraph [0074]: “The camera wireless communication unit 50 is a unit that performs wireless communication with an external terminal such as the smartphone 100 illustrated in FIG. 1, and receives various instruction inputs for operations from the smartphone 100 through wireless communication. Further, the camera wireless communication unit 50 transmits the captured image or the like to the smartphone 100. The camera wireless communication unit 50 can transmit an image (live view image) captured by the imaging unit 20 and processed by the signal processing unit 41 to the smartphone 100. Thus, it is possible to record the image for recording such as a video in a recording medium inside or outside the smartphone 100 or display the live view image on the display unit of the smartphone 100”), drawing trajectory information for setting a drawing (see Hayashi, paragraph [0102]: “drawing a trajectory with a finger or the like, designating a plurality of positions simultaneously, or combining these and drawing a trajectory for at least one of a plurality of positions”) to be superimposed and displayed on the first video data displayed on the camera image unit (see Hayashi, paragraph [0114]: “a display control unit 236 that superimposes the live view image input from the pan and tilt camera 10 on the limit display image”), and 

The motivation for combining the references has been discussed in claim 1 above.
Claim 6 is rejected for the same reasons as discussed in claim 1 above.
Claim 7 is rejected for the same reasons as discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484